Title: To James Madison from George Joy, 1 May 1794
From: Joy, George
To: Madison, James


Dear Sir
London 1st. May 1794
I have yet to thank you for your favor of the 17th. May 1792 wch. Mr: Pinckney was so good to deliver me on his arrival and for wch. I should have made my acknowledgements before but for the constant Expectation of the pleasure of seeing you in America.
In perusing some detached parts of the diplomatic Correspondence in wch. Mr Jefferson has displayed statistical Abilities so much superior to the European Ministers it has occurred to me that he could not be in possession of certain Documents wch. have heretofore fallen in my way. I find that in Corroboration of many Arguments founded in reason (the proper foundation of the Law of Nations) he has quoted the written opinions of those respectable Authors, who had made that Law their study, wch. were not written for the purpose; and has not been sparing of his labor in referring to Authorities in point; and very much in point his Authorities are, God knows. I conclude therefore that he would have referred to Authorities in other Cases if they had been at hand—for instance that he would not have said on the subject of free ships making free Goods, in his letter to Genet of the 24th. July last “that England had adhered to the rigourous principle except, as far as he remember’d, the single Instance of her treaty with France”; if by reference to her treaties he could have seen that not only in the single Instance of her Treaty with France (meaning I suppose the Treaty of 1786) and in the Commercial Treaty of 1713 with the same Nation (Art: 17) but in the Treaties with Holland of July 1667 (Art: 3 referring provisionally to Art: 35 of the Treaty between France and the States General) and that of Febry. 1668 (Art: 10) and the Treaty Marine of 1674 (Art: 8) she has made stipulations contravening the rigourous principle—in her treaty with Spain too it is expressly provided (1667 Art: 26) that Enemy Ships shall make Enemy Goods and by implication of this Article combined with Art: 23 of the same Treaty Free Ships make Free Goods. With Prussia the general law of Nations is not expressly amended tho’ some Ambiguity hangs on the 10th & 11th Articles of the Treaty of 1766. With Denmark & Sweden it is less equivocal, the rigorous principal being expressly recognised
   
   Denmark 1670 Art: 20 and Passports subjoined.



   
   Sweden Apl: 1654 Art: 12 Do: 1656 Art: 4 & Passports subjoined.



   
   Ditto 1661 Art: 12 & Passports subjoined.


—with the Piratical States again not only do free Ships make free Goods but the Property and Persons of the Confederates are protected in Enemy Ships—with the Porte Free Ships make free Goods.
I notice also in Mr Jefferson’s letter to Mr: Pinckney of the 7th Septr: 1793 he says “possibly Great Britain may be bound by Treaty to admit the Exception (therein mentioned) in favor of Denmark and Sweden”—an Expression conveying a Doubt wch. would not have existed if he had had the Treaties before him—possibly also Mr Jefferson might have availed himself of the Explanation with Denmark (4th July 1780) to set forth to Mr Hammond the acknowledged Ideas wch. are entertained of the Term contraband wch. if I understand it right partakes of the nature of the ex Ore tuo Argument to confirm the right of neutral ships to carry such Goods to France, unmolested by British Cruizers, as are there declared not to be comprehended in this term—be this as it may, having met with a Collection of Treaties in a convenient form (published by Chalmers) I have thought it might not be unacceptable to Mr Jefferson; but as I have not the honor to be known to him at all I have presumed on your friendship to transmit the Books to him. I have taken the liberty to add another Copy wch. I hope you will find a convenient addition to your own Library and have had the Treaties of 1793 bound in with the 2nd Volume of each. I order’d the same to be done with the Treaty of the 19th Ult: between this Country Prussia and Holland but being printed in a 4to: form only it could not be effected; I therefore send it seperate. By this you will see that in the Auction for the Hirelings of Prussia this Country has outbid France for the year at least and notwithstanding the Provision for renewal of this Bargain on similar terms at the End of this period a Pretext may probably be found for increasing the demand according to the state of the Market.
Great scenes are acting at this Moment upon the Continent. Enthusiasm and Numbers are on the side of the French. Discipline, I apprehend, on the side of the Allies; and these last contrary to expectation were first in the field—they have taken the Ground wch. was most vulnerable but that wch. the french might reasonably wish them to take provided they feel themselves secure against internal Commotions and particularly if they are, as I understand, in sufficient force to issue a considerable body of Troops from the Neighbourhood of Lisle & Dunkirk on the one hand and Maubeuge on the other—how the Campaign will finish must of course be very doubtful—I am inclined to think favorably to the French—the greatest hope of the Allies must rest upon an internal diversion in their favor—without this they cannot be ignorant of the impossibility of subjugating France—this hope is founded on two Circumstances wch. if not equally plausible may be equally fallacious—’tis encouraged by the Reports of the Emigrants, desperate in their Circumstances and having even greater reason to try all hazards than those wch. prompted the American Refugees to similar representations; and the intemperate and sanguinary Measures of France, where without doubt the greatest Despotism reigns at this Moment, furnish another Cause for them to hope that Civil Dissentions will favor the return of Monarchy—the first of these tho’ feeble is strengthened by the difficulty wch. Ministers meet with to obtain better information, wch. has been so great as to induce them to apply to some American Gentlemen from France on the subject; who have prudently and properly declined to have any intercourse with them—the second tho’ much to be regretted and a real injury to the republican Cause in point of reputation, is not likely to destroy it in France if I may Credit the uniform testimony of a number of my Friends arrived lately from Paris and different parts of that Country—by these it appears that those who are most opposed to some of the Measures of the existing Government, and who have the Courage to declare it, are yet determined to suffer everything rather than receive the Law from foreigners; God forbid that this should be the Lot of any People; and succour the Polanders in their spirited and almost desperate Efforts to relieve themselves from it!
I cover this letter to my Friends Messrs. J. Wd. & Wm. Gibbs of Philadelphia to whose Care I send the Books also, that you may have no trouble with them and in the Event of your absence from that City they will be governed in sending them to you or retaining them for your return by the information they may receive at Mrs. House’s of the time when you are expected.

Mrs. Joy and my Brother desire to be remember’d to you with much Esteem and I am very respectfully, Dr sir, Your most obedt: servt:
Geo: Joy.
N 56 Hatton Garden.
